Title: From George Washington to Claude-Amable-Vincent de Requeplan, baron de L’Estrade, 23 April 1783
From: Washington, George
To: L’Estrade, Claude-Amable-Vincent de Requeplan, baron de


                        
                            sir
                            Head Quarters, 23d April 1783
                        
                        I have received your Letter dated St Domingo 25th of March—requesting my Interposition with Congress,
                            & the Ambassador from the United States at the Court of France, for your obtaing a Command in that Island.
                        Sensible of your merit as an Officer, & willing to Interest myself in your favor as far as
                            circumstances will permit, I have forwarded your Memorial to Congress—& have communicated your Request &
                            pretensions to Dotr Franklin—with a Desire that he will be pleased to use his Influence in France, as far as the Rules of
                            Propriety will admit, towards obtaing for you, the Object you so earnestly wish. I am &ca.
                    